NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                        File Name: 10a0162n.06

                  Nos. 07-2141; 07-2555; 08-1403; 08-1545; 08-1763

                      UNITED STATES COURT OF APPEALS
                           FOR THE SIXTH CIRCUIT
                                                                           FILED
                                                                        Mar 15, 2010
In re: CASA COLONIAL LIMITED
                                                                     LEONARD GREEN, Clerk
PARTNERSHIP,

                  Debtor.
________________________________

VISURON LIMITED PARTNERSHIP,
CASA MIPROEAST LIMITED
PARTNERSHIP, KEITH MITAN,

                   Plaintiffs-Appellants,
                   (No. 07-2141)
v.                                                  ON APPEAL FROM THE
                                                    UNITED STATES DISTRICT
COLLENE K. CORCORAN, Individually                   COURT FOR THE EASTERN
and as Trustee; DAVID R. SHOOK,                     DISTRICT OF MICHIGAN

                   Defendants-Appellees
_______________

VISURON LIMITED PARTNERSHIP,
an Indiana limited partnership, COLLENE K.
CORCORAN, Chapter 7 Bankruptcy Trustee,

                   Plaintiffs-Appellants,
                   (No. 07-2555)

v.

MAXINE MILLER BARRETT, an individual;
ROBERT FROHM, Individually and as Trustee
of the Charles F. Barrett Fourth Amended and
Restated Trust; PINE GROVE CORPORATION,
a Michigan corporation,

                   Defendants-Appellees.
_______________
In re: CASA COLONIAL LIMITED
PARTNERSHIP,

                  Debtor.
____________________________

VISURON LIMITED PARTNERSHIP,

                  Plaintiff-Appellant,
                  (No. 08-1403)

v.

COLLENE K. CORCORAN, Chapter 7
Trustee of Bankruptcy Estate of Casa
Colonial Limited Partnership,

                  Defendant-Appellee,

_______________

In re: CASA COLONIAL LIMITED
PARTNERSHIP,

                  Debtor.
__________________________________

KEITH MITAN,

                  Plaintiff-Appellant,
                  (No. 08-1545)

v.

COLLENE K. CORCORAN, Chapter 7
Trustee of Bankruptcy Estate of Casa
Colonial Limited Partnership,

                  Defendant-Appellee,
_______________




                                         2
In re: CASA COLONIAL LIMITED
PARTNERSHIP,

                  Debtor.
_________________________________

VISURON LIMITED PARTNERSHIP,

                      Plaintiff-Appellant,
                      (No. 08-1763)

v.

COLLENE K. CORCORAN, Chapter 7
Trustee of Bankruptcy Estate of Casa
Colonial Limited Partnership,

                      Defendant-Appellee.

_____________________________________/

BEFORE: SUHRHEINRICH, COLE, and GILMAN, Circuit Judges.

       SUHRHEINRICH, Circuit Judge. These consolidated appeals involve an ownership

dispute between the land contract vendors and vendee of a shopping center located in Port Huron,

Michigan. The 72nd Judicial District Court of Michigan granted the land contract vendors a

Judgment of Possession for the shopping center on July 18, 2001, and that decision was affirmed by

the St. Clair County Circuit Court and the Michigan Court of Appeals. The Michigan Supreme

Court declined to review the decision. After losing its state appeals, Casa Colonial Limited

Partnership (“Casa Colonial”), the vendee, filed for bankruptcy. Subsequently, Visuron Limited

Partnership (“Visuron”), represented by the same attorney as Casa Colonial, Keith Mitan (“Mitan”),

sued the bankruptcy estate, arguing that Visuron owned the shopping center. The bankruptcy court

and district court ruled in favor of Casa Colonial, now represented by Trustee Collene Corcoran.



                                                3
The bankruptcy court and the district court also sanctioned Mitan for misconduct before each

respective court.

       After reviewing the briefs, the record, and its applicable law, we are persuaded that the

district court ruled correctly in all of its decisions. Furthermore, because Mitan has continued to use

the same frivolous arguments before this Court that he used before the bankruptcy court and the

district court, we award attorneys fees to the prevailing parties of this appeal, to be paid by Mitan.

Specifically, attorneys fees are awarded to the prevailing parties in Case Nos. 07-2141, 07-2555, 08-

1403, and 08-1763. We do not award attorneys fees for Case No. 08-1545. The prevailing parties

have 14 days to submit a bill of costs to this Court if they wish to collect attorneys fees. Mitan will

then have 14 days to file any objections.

       Accordingly, we AFFIRM the decisions by the district court for the reasons stated in its well-

reasoned opinions dated June 19, 2006 (Case No. 07-2555), September 29, 2006 (Case No. 07-

2555), August 6, 2007 (Case No. 07-2141), November 20, 2007 (Case No. 07-2555), February 12,

2008 (Case Nos. 08-1403, 08-1545), March 19, 2008 (Case No. 08-1545), and April 22, 2008 (Case

No. 08-1763).




                                                  4